Citation Nr: 0835347	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on June 
16, 2006, at Mercy Hospital of Buffalo.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from April 2002 to 
March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 determinations of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York.


FINDINGS OF FACT

1.  The veteran has been awarded service connection for 
bipolar disorder (rated 70 percent disabling), right hip 
strain (rated 10 percent disabling), low back strain (rated 
10 percent disabling), and left hip strain (rated 10 percent 
disabling).

2.  The veteran incurred private medical expenses on June 16, 
2006, at Mercy Hospital of Buffalo for emergency care during 
her pregnancy.

3.  Evidence establishes that Buffalo Emergency Associates 
(on behalf of the veteran) did not file for reimbursement of 
the veteran's medical treatment until December 2006, over 90 
days after she was discharged from Mercy Hospital of Buffalo 
in June 2006.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred June 16, 2006, at Mercy Hospital of 
Buffalo, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.132, 
17.1000-1008 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in January 2007.

Laws and Regulations

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (2007); see also Zimick v. West, 11 Vet. App. 
45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2007).

Pursuant to 38 C.F.R. § 17.1004, to receive payment or 
reimbursement for emergency services, a claimant must file a 
claim within 90 days after the latest of the following: (1) 
July 19, 2001; (2) the date that the veteran was discharged 
from the facility that furnished the emergency treatment; (3) 
the date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) the 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004(d) (2007). 

Factual Background and Analysis

The appellant is seeking entitlement to payment or 
reimbursement from VA concerning the medical expenses 
incurred on June 16, 2006, at Mercy Hospital of Buffalo.

A review of the record reveals that in December 2006, VA 
received medical bills that Buffalo Emergency Associates 
(filing information on the veteran's behalf) submitted for 
payment related to the emergency care in question, 
specifically a bill from Mercy Hospital of Buffalo.  

The record reflects that payment for the medical care 
rendered on June 16, 2006, was denied by VA in January 2007 
determinations on the basis that the claim was not filed 
within the 90-day filing period after the date that the 
veteran was discharged from the facility that furnished the 
care in question.

In this case, service connection is in effect for bipolar 
disorder (rated 70 percent disabling), right hip strain 
(rated 10 percent disabling), low back strain (rated 10 
percent disabling), and left hip strain (rated 10 percent 
disabling).  

In her January 2007 notice of disagreement, the veteran 
reported that she sought emergency treatment on June 16, 2006 
due to bleeding during her pregnancy.  A VA emergency 
department note dated on June 16, 2006 reflects that the 
veteran called to report vaginal spotting and was instructed 
to contact her VA physician for further instructions.  A VA 
consultation note dated on June 20, 2006 indicates that the 
veteran received authorization for VA payment for outpatient 
visits with University Gynecology and Obstetrics for 
pregnancy care for the time period from June 15, 2006 to 
April 15, 2007. 

The emergency care rendered to the veteran at Mercy Hospital 
of Buffalo in June 2006 for her pregnancy was not for a 
service-connected disability.  This disability was also 
clearly not noted to be associated with and/or aggravating a 
service-connected disability.  The veteran also does not have 
a total service-connected disability permanent in nature, and 
the record does not reflect that this was an injury, illness, 
or dental condition in the case of a veteran who was 
participating in a rehabilitation program and who was 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i).  Unfortunately, the veteran does not meet even one 
requirement for 38 U.S.C.A. § 1728.  As all three criteria 
must be met in order to establish entitlement to 
reimbursement for medical expenses under 38 U.S.C.A. § 1728, 
the veteran cannot establish reimbursement under this 
statute.  See Zimick v. West, 11 Vet. App. at 45, 49.

As Buffalo Emergency Associates (on behalf of the veteran) 
filed the claim in December 2006 over 90 days after she was 
discharged from Mercy Hospital of Buffalo in June 2006, the 
veteran is ineligible to receive payment as set forth in 38 
C.F.R. § 17.1004(d).  The Board is sympathetic to the 
veteran's situation; however, it cannot grant reimbursement 
unless the facts of the case meet all the requirements under 
38 C.F.R. § 17.1001-17.1008, including the filing 
requirements under 38 C.F.R. § 17.1004. 

Thus, as a matter of law and regulation, the veteran is not 
entitled to payment or reimbursement for emergency treatment 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (holding that plain statutory language is 
applied unless it creates absurd results).  The Board is 
specifically prohibited from granting benefits that are not 
authorized by law, regulation, precedent decision of VA 
General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on June 
16, 2006, at Mercy Hospital of Buffalo, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


